DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendments submitted on 02/23/2022 have been considered and entered.  Claim 1 has been amended and claims 2, 3 and 5 have been canceled.  Therefore, claims 1, 4 and 6-9 are now pending in the present application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hulten et al. (US 7,032,724 B1).

    PNG
    media_image1.png
    479
    566
    media_image1.png
    Greyscale

Regarding claim 1, Hulten et al. discloses an axle-mounted brake disk for a rail vehicle, the brake disk comprising:
two friction rings (5 in fig. 1) arranged parallel to and spaced apart from each other and connected together by a plurality of ribs (note the various ribs 7a, 7b, 7c and 7d shown in fig. 2) extending in a direction of the rotation axis of the friction rings, 
wherein at least some of the plurality of ribs (7a, 7b, 7c and 7d) are formed with differing cross-sections (note the various configurations of the ribs shown in figs. 2),
wherein at least one cross-section of a first subset of the plurality of ribs (note the larger ribs 7b and 7c shown in fig. 2), which are configured as supporting elements for transmitting pressure forces, exceeds a minimum cross-section,
wherein at least one cross-section of a second subset of the plurality of ribs (note the ribs 7a as shown in fig. 2), serving to dissipate thermal energy, is less than the minimum cross-section,
wherein several of the ribs (note the ribs 7b and 7c as shown in fig. 2) of the first subset are arranged behind each other in a row along a common axis extending radially from the rotation axis of the friction rings and all of the ribs along the common axis (note the first subset of ribs as shown in figure above) exceed the predefined minimum cross-section (note the figure above), and 
wherein several of the ribs of the second subset (note the ribs 7a as shown in fig. 2) are arranged behind each other in a row along a second common axis, which is spaced apart from the several ribs of the first subject (note the first subset of ribs are spaced apart from the second subset of ribs as shown in figure above), extending radially from the rotation axis of the friction rings and are less than the minimum cross-section (note the figure above), 
wherein the axle-mounted brake disk includes a plurality of radially arranged rows of ribs formed as supporting elements (note the plurality of rows of ribs 7b and 7c as shown in fig. 2) and a plurality of rows of ribs serving for dissipating thermal energy (note the plurality of rows of the ribs 7a as shown in fig. 2), 
wherein each single radially arranged rows of the plurality of rows of ribs (7b and 7c) formed as supporting elements having a cross-sections that exceed the predefined minimum cross-section is separated by a single radially arranged row of the ribs (7a) serving for (intended of use) dissipating thermal energy having cross-sections that are less than the predefined minimum cross-section so that each single row radially arranged row of ribs formed as supporting elements alternates with each single row of ribs for (for intended of use) dissipating thermal energy in the circumferential direction (note the first subset of ribs are spaced apart from the second subset of ribs as shown in figure above and also note the ribs 7a defines passages 8 and 9 between them, through which air flows when the brake disc rotates providing thermal dissipation of the friction rings).
Re-claim 9, Hulten et al. discloses the plurality of ribs are formed round, oval or polygonal in cross-section (note the ribs 7a, 7b, 7c and 7d).

Claims 1, 4, 6, 8 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Telfer (US 6,193,023 B1).
Regarding claim 1, Telfer discloses an axle-mounted brake disk for a rail vehicle, the brake disk comprising:
two friction rings (24) arranged parallel to and spaced apart from each other and connected together by a plurality of ribs (note the rectangular ribs 36 and the round ribs 50 shown in fig. 3) extending in a direction of the rotation axis of the friction rings, 
wherein at least some of the plurality of ribs (36 and 50) are formed with differing cross-sections,
wherein at least one cross-section of a first subset of the plurality of ribs (36), which are configured as supporting elements for transmitting pressure forces, exceeds a minimum cross-section,
wherein at least one cross-section of a second subset of the plurality of ribs (50), serving to dissipate thermal energy, is less than the minimum cross-section,
wherein several of the ribs of the first subset (36) are arranged behind each other in a row along a common axis (60) extending radially from the rotation axis of the friction rings and all of the ribs along the common axis exceed the predefined minimum cross-section, and 
wherein several of the ribs of the second subset (50) are arranged behind each other in a row along a second common axis (note the axis of the ribs 50 arranged adjacent to the axis 66 as shown in fig. 3), which is spaced apart from the several ribs of the first subject, extending radially from the rotation axis of the friction rings and are less than the minimum cross-section, 
wherein the axle-mounted brake disk includes a plurality of radially arranged rows of ribs formed as supporting elements (note the plurality of rows of ribs 36 as shown in fig. 3) and a plurality of rows of ribs serving for dissipating thermal energy (note the plurality of rows of the ribs 50 as shown in fig. 3),
wherein each single radially arranged rows of the plurality of rows of ribs (36) formed as supporting elements having a cross-sections that exceed the predefined minimum cross-section is separated by a single radially arranged row of the ribs (50) serving for dissipating thermal energy having cross-sections that are less than the predefined minimum cross-section so that each single row radially arranged row of ribs formed as supporting elements alternates with each single row of ribs for dissipating thermal energy in the circumferential direction (note the smaller ribs 50 allows greater air flow allowing greater cooling effects; col. 1, lines 55-64).
Re-claim 4, Telfer discloses the number of ribs of the second subset (50) arranged radially behind each other is greater than the number of ribs of the first subset (36) arranged radially behind each other.
Re-claim 6, Telfer discloses the cross-section of the ribs of at least one subset of ribs is formed so as to increase towards an outer edge of the friction rings (note the ribs 36 and 50 with common axis 66 in fig. 3).
Re-claim 8, Telfer discloses the ratio of the cross-section of the ribs (36) formed as supporting elements to the cross-section of the ribs serving for thermal energy dissipation is 3:2 (note at least 4 ribs 36 and 3 ribs with common axis 53 as shown in fig. 3).
Re-claim 9, Telfer discloses the plurality of ribs (note the ribs shown in fig. 3) are formed round, oval or polygonal in cross-section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Telfer (US 6,193,023 B1) in view of Sporzynski et al. (US 6,142,267) or Shimazu et al. (US 5,526,905).
Regarding claim 7, Telfer discloses all claimed limitations as set forth above including the ribs of the second subset (50) the ribs of the first subset (36) but does not explicitly disclose the length of the ribs close to an inner edge of the friction rings is greater than the length of the ribs close to an outer edge of the friction rings, wherein the thickness of the friction rings close to their inner edge is reduced accordingly.  However, each of Sporzynski et al. and Shimazu et al. discloses rib(s) comprising a length of the rib(s) close to an inner edge of the friction rings is greater than a length of the rib(s) close to an outer edge of the friction rings, wherein the thickness of the friction rings close to their inner edge is reduced accordingly.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to modify the rib(s) and friction rings of the Telfer as taught by each of Sporzynski et al. and Shimazu et al. will improve the blowing and cooling efficiency while increase the quantity of heat dissipation of the brake disk. 

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
Regarding Hulten, the applicant argues that Hulten fails to teach or suggest the claimed axle mounted brake disk includes a plurality arranged rows of ribs formed as supporting elements and a plurality of rows of ribs serving for dissipating thermal energy, wherein each single radially arranged row of ribs formed as supporting elements is separated by a single radially arranged row of the plurality of rows of ribs formed as supporting elements having a cross-sections that exceed the predefined minimum cross-section is separated by a single radially arranged row of the ribs serving for dissipating thermal energy having cross-sections that are less than the predefined minimum cross-section so that each row radially arranged row of ribs formed as supporting elements alternates with each row of ribs for dissipating thermal energy in a circumferential direction.  The examiner disagrees.  The examiner notes that the independent claim 1 uses open language “comprising,” so inclusion of various ribs in Hulten does not remove it from the scope of the claim.  The claim does not specifically exclude other ribs to be present adjacent to the ribs applied in the rejections and are within the scope of the claim.   
As set forth above, Hulten clearly discloses wherein the axle-mounted brake disk includes a plurality of radially arranged rows of ribs formed as supporting elements (note the plurality of rows of ribs 7b and 7c as shown in fig. 2) and a plurality of rows of ribs serving for dissipating thermal energy (note the plurality of rows of the ribs 7a as shown in fig. 2), 
wherein each radially arranged rows of the plurality of rows of ribs (7b and 7c) formed as supporting elements having a cross-sections that exceed the predefined minimum cross-section is separated by a single radially arranged row of the ribs (7a) serving for (intended of use) dissipating thermal energy having cross-sections that are less than the predefined minimum cross-section so that each row radially arranged row of ribs formed as supporting elements alternates with each row of ribs for (for intended of use) dissipating thermal energy in the circumferential direction (note the first subset of ribs are spaced apart from the second subset of ribs as shown in figure above and also note the ribs 7a defines passages 8 and 9 between them, through which air flows when the brake disc rotates providing thermal dissipation of the friction rings).  The examiner further notes that Hulten discloses a plurality of ribs configured as supporting elements having cross-sections that exceed the predefined minimum cross-section arranged to form a single row (note any row having the plurality of ribs 7b and 7c) and a plurality of ribs configured to dissipating thermal energy having cross-sections that are less than the predefined minimum cross-section arranged to form a single row (note any row having the plurality of ribs 7a), wherein each rows of ribs are alternately arranged (note fig. 2).  The examiner even further notes that the claim does not exclude the brake disk to comprise a plurality of rows of ribs configured to dissipating thermal energy having cross-sections that are less than the predefined minimum cross-section radially arranged between the plurality of rows of ribs configured as supporting elements having cross-sections that exceed the predefined minimum cross-section.  Therefore, Hulten discloses all of the limitation as claimed and thus the rejection is proper. The examiner suggests the applicant to use phase like “include only” instead of comprising, in order to exclude any other members or ribs that do not meet the scope of the claim.     
Regarding Telfer, the applicant argues that Telfer fails to teach or suggest all of the ribs along the second common axis are less than the minimum cross-section since any of the common axis upon which elements 50 of Telfer are placed also intersect at least one larger element 36.  The examiner disagrees.  The examiner notes that the independent claim 1 uses open language “comprising,” so inclusion of various ribs in Telfer does not remove it from the scope of the claim.  The claim does not specifically exclude other ribs to be present adjacent to the ribs applied in the rejections and are within the scope of the claim.
As set forth above, Telfer clearly discloses wherein several of the ribs of the first subset (36) are arranged behind each other in a row along a common axis (note the axis 60 shown in fig. 3) extending radially from the rotation axis of the friction rings and all of the ribs along the common axis exceed the predefined minimum cross-section, and wherein several of the ribs of the second subset (50) are arranged behind each other in a row along a second common axis (note the axis of the ribs 50 arranged adjacent to the axis 66 as shown in fig. 3), which is spaced apart from the several ribs of the first subject, extending radially from the rotation axis of the friction rings and are less than the minimum cross-section, wherein each radially arranged rows of ribs (36) formed as supporting elements is separated by a single radially arranged row of the ribs (50) serving for dissipating thermal energy so that each row radially arranged row of ribs formed as supporting elements alternates with each row of ribs for dissipating thermal energy in the circumferential direction (note the smaller ribs 50 allows greater air flow allowing greater cooling effects; col. 1, lines 55-64).  Therefore, Telfer discloses all of the limitation as claimed and thus the rejection is proper.  The examiner suggests the applicant to use phase like “include only” instead of comprising, in order to exclude any other members or ribs that do not meet the scope of the claim.       

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                        


/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657